Citation Nr: 0532193	
Decision Date: 11/29/05    Archive Date: 12/07/05	

DOCKET NO.  01-00 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound involving the right lower knee, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased evaluation for right lower 
extremity neuralgia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1944 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
VARO in Louisville, Kentucky, that confirmed and continued 
10 percent disability evaluations for each of the 
disabilities at issue.

The appeal has been advanced on the Board's docket for good 
cause shown in accordance with the provisions of 38 C.F.R. 
§ 20.900 (2005).

At the time of recent examination by VA in November 2004, the 
examiner made reference to arthritis of the right knee and 
mild instability of the knee.  The examiner essentially 
related these findings to the injury sustained in combat in 
service.  The Board construes this comment as raising the 
issue of entitlement to service connection for additional 
disability of the right lower extremity resulting from the 
shell fragment wound sustained in service, and this matter is 
called to the attention of the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO and the duties to notify and assist have been satisfied.

2.  Recent examination showed the scarring of the right lower 
extremity included one scar that was slightly disfiguring and 
mildly depressed.  Another scar was superficial, well 
nourished, and not ulcerated.

3.  The overall area of the scarring does not exceed 1 square 
inch.

4.  Sensory abnormalities involving the right lower extremity 
are not explained on the basis of trauma.  The recent medical 
evidence showed no indication of more than mild neurological 
impairment involving the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 
10 percent for residuals of a shell fragment wound involving 
the right lower knee.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, and 4.71a, Codes 7800, 7803, 7804, 7805 (2005).

2.  The criteria are not met for a rating higher than 
10 percent for right lower extremity neuralgia.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.124a, Diagnostic Code 8520 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants in the development of their claims.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2005).  Regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Court also held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim.  This "fourth element" 
comes from the language of 38 C.F.R. § 3.159(b)(1).  Its 
wording need not be strictly construed, as the Court has 
recently held that failure to explicitly tell the claimant to 
submit relevant evidence in the claimant's possession is 
generally not prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 102 (2005).

The Board notes that it finds that the VCAA notice 
requirements have been satisfied in the instant case.  The 
veteran has been sent VCAA notice letters as recently as July 
2004.  The letter that month listed the issues on appeal and 
informed the veteran of the types of information and evidence 
necessary to establish entitlement to an increased rating.  
In addition, by virtue of the rating decision on appeal, the 
July 2000 statement of the case, and the July 2005 
supplemental statement of the case, the veteran has been 
provided with specific information as to why his claim was 
denied, and of the evidence that was still lacking.  

Further, the veteran was informed in various communications 
that VA would help him get such things as medical records or 
records held by other Federal agencies, but he was also told 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.  
The communications also informed him that VA would provide 
him with medical examination, or would obtain medical 
opinion, if VA were of the opinion that such additional 
action was necessary to make a decision on his claim.  This 
was accomplished with the conduct of an orthopedic 
examination in November 2004.  The Board also notes that in 
communications of record, the veteran has indicated that he 
did not go to any private physicians because he had no 
insurance.  Accordingly, there are no private medical records 
to be obtained.

With respect to the fourth element referred to in Pelegrini, 
in a July 2004 communication the veteran was told that if 
there was any evidence or information that he thought would 
support his claim, he was to send it to VA.  

Accordingly, the Board finds that the veteran has received 
all required notice of the types of evidence that would 
support his claims for increased ratings and has had ample 
opportunity to present evidence and argument in support of 
his appeals.  

As noted above, with regard to the duty to assist, the Board 
notes that the case was remanded by the Board in July 2004 
for compliance with the VCAA and for further development.  As 
a result of the remand action, the veteran was accorded a 
special orthopedic examination in November 2004.  The report 
of the examination is of record and has been reviewed by the 
Board.  There is no suggestion on the current record that 
there remains evidence that is pertinent to the matters on 
appeal that has yet to be secured.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
that is necessary for an equitable disposition of the matters 
on appeal.  The appeal is, therefore, ready to be considered 
on its merits.

Applicable Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), codified 
in 38 C.F.R. Part 4, represent the average impairment of 
earning capacity resulting from disability.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function, will be expected in all 
cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

With regard to scarring, the Board notes in August 2002, VA 
revised the criteria for evaluating skin disorders, including 
residual scars.  Generally, where a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
more favorable to the appellant will apply.  However, VA's 
General Counsel has held that if the amended regulation is 
more favorable to the claimant, then the retroactive reach of 
the regulation is governed by 38 U.S.C.A. § 5110, which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
not earlier than, the effective date of the change.  See 
VAOPGCPREC 7-2003, pointing out that the United States Court 
of Appeals for the Federal Circuit, in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the Supreme Court and the Federal 
Circuit.  The Board is bound by those rulings.  38 U.S.C.A. 
§ 7104(c).

The criteria in effect prior to August 2002 provided that 
superficial scars that are poorly nourished, with repeated 
ulceration, and superficial scars that are tender and painful 
on objective demonstration, warrant a 10 percent evaluation.  
Other scars are rated on the degree of limitation of function 
of the affected part.  38 C.F.R. § 4.118, Codes 7803, 7804, 
7805.

Effective in August 2002, the criteria provided that, under 
Diagnostic Code 7801, scars, other than on the head, face, or 
neck, that are deep or that cause limitation of motion 
warrant a 10 percent evaluation for an area or areas that 
exceed 6 square inches (39 square centimeters); a 20 percent 
evaluation is assigned for an area or areas exceeding 
12 square inches (77 square centimeters); a 30 percent 
evaluation is warranted for an area or areas exceeding 72 
square inches (465 square centimeters); and a 40 percent 
evaluation is appropriate for an area or areas exceeding 
144 square inches (929 square centimeters).

Under Code 7802, scars, other than on the head, face, or 
neck, that are superficial and that do not cause limited 
motion, are to be rated as follows:

For an area or areas of 144 square inches (929 square 
centimeters) or greater, a 10 percent rating is appropriate.  
Scars in widely separate areas, as on two or more extremities 
or on anterior and posterior surfaces of extremities or 
trunk, will be separately rated and combined in accordance 
with § 4.25 of this part.  A superficial scar is one not 
associated with underlying soft tissue damage.

Code 7803 provides that unstable, superficial scars are to be 
evaluated as 10 percent disabling.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.

Under 7804, superficial scars that are painful on examination 
warrant a 10 percent rating.  A superficial scar is one not 
associated with underlying soft tissue damage.

Code 7805 provides for rating scars on limitation of function 
of the affected part.

A 10 percent rating is currently in effect for residual 
scarring of the right lower knee.  

With regard to the fragment wound scarring of the right lower 
knee, service connection and a 10 percent rating have been in 
effect for scarring since the veteran was discharged from 
service in July 1946.

Examinations over the years included the report of a VA 
examination in September 1995 at which time the diagnoses 
included two atrophic scars on the right lower extremity 
secondary to shrapnel entrance and removal.  Following VA 
examination in February 1996, the diagnoses included history 
of shell fragment wounds to the right lower extremity and 
penetrating shell fragment to the muscle of the right calf 
with no functional defects.

Additional medical evidence includes the report of a VA scar 
examination accorded the veteran in September 2001.  Findings 
included right knee extension of 0 degrees and left knee 
extension to 5 degrees measured from the supine position.  
Right knee flexion was at 95 degrees actively and 100 degrees 
passively.  Left knee flexion was at 90 degrees actively and 
95 degrees passively.  The veteran achieved 90 degrees on the 
right and 110 degrees left hip flexion.  Extension to the 
left was 10 degrees, while to the right it was less than 5 
degrees.  Internal rotation was decreased to neutral on the 
right.  External rotation was 60 degrees bilaterally.  There 
was pain to palpation of the right knee over the noted scar 
that was about .5 centimeters by 2 centimeters.  There was 
loss of soft tissue with a negative space, missing soft 
tissue, under the scar.  The posterior knee had a faint 
annular lesion proximal to the popliteal fossa, approximately 
a centimeter in circumference, freely mobile, and nontender.  
There was a suggestion of arthritis on clinical examination.  
The assessments included shrapnel injury to the right knee in 
the area of the pes anserine bursa, with (A) shrapnel 
retained for some months; (B) spontaneous exit after 
inflammatory response through posterior knee; (C) tract of 
the shrapnel was from anterior to posterior, inferior to 
superior which crosses the path of tibial branch of sciatic 
nerve to the back of the leg, heel and sole of foot; and (D) 
pain in the area of the entrance wound locally.  

Additional medical evidence includes the report of a November 
2004 orthopedic examination by VA.  Reference was made to the 
service medical records that showed a piece of shrapnel 
entered the right leg distal to the joint line, medial to the 
tibial tubercle and passed in a medial to lateral trajectory 
to the posterior knee region.  The veteran had laceration and 
penetrating wounds of the right leg.  The veteran complained 
that ever since service the leg had always felt weak and had 
never felt "quite right."

The veteran stated that he used a cane because he believed he 
would have instability or give way.  He also referred to 
fatigability and lack of endurance.  He had not been able to 
work since the early 1970's.  His comfort level was increased 
by decreased activity.  He was currently taking a 
nonsteroidal anti-inflammatory and narcotic analgesic.  

On examination the scar was described as only slightly 
disfiguring.  It was 2 centimeters by 1.5 centimeters at the 
right medial knee area, about six centimeters below the joint 
line.  It was annular in shape.  Also, it was hypopigmented.  
There was a visible and palpable tissue loss under the scar.  
This was described as minimal in degree.  The scar was 
depressed and minimally adherent to the underlying tissue.  
There was no frequent loss of covering of the skin over the 
scar.  In addition to the entry scar which was visible at the 
anterior medial knee, at the joint line was an about 2-
centimeter linear scar consistent with the veteran's history 
of surgical removal of the retained foreign body.  That 
scarring was superficial, well nourished, and not ulcerated.  
It was not the scar that was tender and painful, but rather 
the surrounding soft tissue, especially the pes and 
surrounding bursa.  The scars were not elevated.  When 
pressed they were not adherent to underlying tissue.  The 
scars were much smaller than 6 square inches.  The skin 
texture of the scars was not normal and appeared thin.  There 
was underlying soft tissue missing in the area.  The scar was 
not indurated or inflexible.  There was no frequent loss of 
covering of the skin over the scar.  

Inspection of the anterior knee showed prominence on the pes 
and surrounding bursa over the medial tibial flare more 
prominent than the bursa of the left knee.  There was 
exquisite tenderness to palpation over the pes and 
surrounding bursa.  Bilateral joint lines, left and right, 
were tender, with the medial more tender than the lateral.  
There was bilateral knee varus and increased excursion to a 
valgus force bilaterally.  Extension was to 0 degrees.  
Flexion was 90 degrees actively and 110 degrees passively.  
Sensory testing with the Weinstein monofilament revealed an 
absent sensation over the right knee medial scar.  The 
veteran reported hypoesthesia of the right lateral foot and 
absent sensation to palpation with the  Weinstein 
monofilament.  

X-ray studies of various joints were conducted and the 
impressions included moderate degenerative arthritis of the 
right knee.  

The examination assessment included scars, discolored, 
"relatively insignificant."  It was the examiner's opinion 
that the veteran's knee pain was not related to the residual 
skin evidence of shrapnel injury.  

Also diagnosed was paresthesia, hypesthesia of the right leg 
and foot, of uncertain etiology.  The examiner stated she 
could not explain the veteran's sensory symptoms of the right 
lower extremity on the basis of the trauma to the medial 
right knee.  She noted that the nerve to the lateral leg 
traveled along the lateral leg at and distal to the knee and 
would not be affected by the shrapnel.  It was her opinion 
that the sensory symptoms "are likely related" to the 
fragment injury of the right knee.  She believed the sensory 
symptoms were related to degenerative disc 
disease/degenerative joint disease of the lumbar spine.

Analysis

In view of the foregoing, the Board finds that a disability 
rating in excess of 10 percent is not warranted under the 
provisions of either the old or the new criteria for 
evaluating scarring.  At the time of the most recent 
examination accorded the veteran in November 2004, the 
examiner described the scars as relatively "insignificant."  
The size of the scarring is much less than required for a 
disability rating in excess of 10 percent under the 
provisions of the revised Code 7801.  The scarring was 
described as superficial, well nourished and not ulcerated.  
Additionally, the scars were not elevated and they were not 
indurated or inflexible.  In view of these findings, the 
undersigned finds no indication of the presence of 
symptomatology that would warrant a higher schedular rating 
under either the old or new criteria for rating scars.  

With regard to the service-connected neuralgia of the right 
lower extremity, the Board notes that neuralgia is usually 
characterized by dull and intermittent pain, of typical 
distribution, so as to identify the nerve, and is to be rated 
on the same scale, with a maximum equal to moderate 
incomplete paralysis.  Tic douloureux or trifacial neuralgia 
may be rated up to complete paralysis of the affected nerve.  
38 C.F.R. § 4.124.

Partial loss of use or one or more extremities from 
neurological lesions, are rated by comparison with mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a.

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied levels of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement, with application of the bilateral 
factor for consideration of when there is bilateral 
involvement.

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  A 40 percent rating requires moderately severe 
incomplete paralysis.  The next higher rating of 60 percent 
is authorized for severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent evaluation requires complete 
paralysis.  When there is complete paralysis, the foot 
dangles and drops, with no active movement of the muscles 
below the knee possible, and with flexion of the knee 
weakened or very rarely lost.  38 C.F.R. § 4.124(a).

As noted in the recitation of the evidence above, at the time 
of the November 2004 examination, the examiner opined that 
the sensory symptoms the veteran was experiencing in the 
right lower extremity were not likely related to the fragment 
wound of the right knee sustained in service.  The examiner 
believed the nerve to the lateral leg and distal to the knee 
would be affected by the shrapnel.  Accordingly, the recent 
evidence showed no indication of neurological impairment of 
the right lower extremity related to the fragment wound 
sustained in service.  The Board, therefore, finds that the 
veteran is being more than adequately compensated by the 
currently assigned 10 percent rating for neurologic 
impairment of the right lower extremity.  


ORDER

A disability rating in excess of 10 percent for residuals of 
a shell fragment wound involving the right lower knee is 
denied.

A disability rating in excess of 10 percent for right lower 
leg neuralgia is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


